--------------------------------------------------------------------------------

Exhibit 10.42
 
L3 TECHNOLOGIES, INC.


DEFERRED COMPENSATION PLAN II


(Amended and Restated Effective January 1, 2017)


ARTICLE I


PURPOSE AND INTENT OF THE PLAN


1.          Purpose.  The purpose of this L3 Technologies, Inc. Deferred
Compensation Plan II is to provide certain key management employees of the
Company with the opportunity to elect to defer receipt of (a) a portion of their
Base Salary, and (b) all or a portion of their Incentive Bonus.  This Plan was
originally adopted effective as of January 1, 2009.  Elections to defer Base
Salary and Incentive Bonuses and distributions of such Deferred Base Salary and
Deferred Incentive Bonuses that were made on or after January 1, 2005 and before
January 1, 2009 were made in accordance with the terms of this Plan as in effect
on January 1, 2009.  Effective after the close of business on December 31, 2016,
L-3 Communications Corporation changed its name to L3 Technologies, Inc. 
Accordingly, the name of the Plan was changed from the L-3 Communications
Corporation Deferred Compensation Plan II to the L3 Technologies, Inc. Deferred
Compensation Plan II effective January 1, 2017.  The Plan is amended and
restated effective January 1, 2017.


2.          Intent.          The Plan is intended to comply with the
requirements of Section 409A of the Code and shall be interpreted in a manner
that is consistent with such intent.  The Plan also is intended to be a top-hat
plan under the Employee Retirement Income Security Act of 1974, as amended and
shall be interpreted in a manner consistent with such intent.


ARTICLE II


DEFINITIONS


Unless the context indicates otherwise, the following words and phrases shall
have the meanings hereinafter indicated:


Base Salary -- An Eligible Employee’s annual base salary.


Beneficiary -- The person or persons designated by the Participant in his or her
most recent beneficiary designation made in accordance with procedures
prescribed by the Company to receive any benefits payable under this Plan as a
result of the Participant’s death.  The Participant may change his or her
Beneficiary designation at any time by making a subsequent designation in
accordance with procedures prescribed by the Company.  If no Beneficiary has
been designated, or no designated Beneficiary survives the Participant,
Beneficiary means the Participant’s estate.
 

--------------------------------------------------------------------------------

Board – With respect to periods beginning on or after January 1, 2017, the Board
of Directors of L3 Technologies, Inc. and with respect to periods ending on or
before December 31, 2016, the Board of Directors of L-3 Communications Holdings,
Inc.


Code -- The Internal Revenue Code of 1986, as amended.


Committee -- The committee described in Article VIII, Section 1, which
administers the Plan.


Company -- L3 Technologies, Inc., including its divisions and subsidiaries.


Deferral Account -- The bookkeeping account maintained by the Company for each
Participant which is credited with any (a) Deferred Base Salary and Deferred
Incentive Bonus made on behalf of the Participant, and (b) earnings on those
amounts.


Deferral Agreement -- The annual agreement executed or otherwise acknowledged by
an Eligible Employee under procedures prescribed by the Company under which the
Eligible Employee elects to defer Base Salary and/or Incentive Bonus for a
calendar year.


Deferred Base Salary -- The amount of Base Salary deferred and credited to a
Participant’s Deferral Account for a calendar year.


Deferred Incentive Bonus -- The amount of Incentive Bonus deferred and credited
to a Participant’s Deferral Account for a calendar year.


Eligible Employee -- An employee who is subject to U.S. income taxes for a
calendar year and who is eligible for an MIB award for such calendar year and
whose Base Salary for a calendar year equals or exceeds the dollar amount in
Code Section 414(q) shall be an Eligible Employee for such year.  The Committee
shall limit participation in this Plan to employees whom the Committee believes
to be a select group of management or highly compensated employees within the
meaning of Title I of the Employee Retirement Income Security Act of 1974, as
amended.  Whether an individual is an Eligible Employee shall be determined each
calendar year.


Incentive Bonus -- The incentive bonus amount awarded to an Eligible Employee
for a calendar year under the MIB.


MIB -- The formal or informal program of the Company under which an employee
receives an annual incentive bonus.


Open Enrollment Period -- The period of time during which an Eligible Employee
may make an election to participate in the Plan for a calendar year as
determined by the Company.  The Open Enrollment Period for an Employee who is a
Participant shall end no later than December 31 of the year preceding the
calendar year for which the Deferral Agreement is made.  The Open Enrollment
Period for an employee who is first eligible to participate in the Plan mid-year
either because he or she is newly hired or newly promoted shall begin on the
date such individual is first notified by the Company that he or she is eligible
to participate and shall end 30 days after such date.
 

 
2
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

Participant -- An Eligible Employee who enters into a Deferral Agreement.  An
Eligible Employee who enters into a Deferral Agreement shall continue to
participate in this Plan until his or her Deferral Account balance has been
fully distributed.


Plan -- This L3 Technologies, Inc. Deferred Compensation Plan II.


Section 409A Change of Control Event -- A change in ownership or effective
control of the Company, or in the ownership of a substantial portion of the
assets of the Company, within the meaning of Section 409A(a)(2)(A)(v) of the
Code.


Separate from Service /Separation from Service; Separates from Service -- An
Eligible Employee separates from service or experiences a separation from
service if he or she dies, retires, or otherwise terminates employment as
defined in Treasury Regulation §1.409A-1(h).


Specified Employee -- A “specified employee” as defined in Treasury Regulation 
           § 1.409A-1(i).


Unforeseeable Emergency --An “unforeseeable emergency” as defined in Treasury
Regulation § 1.409A-3(i)(3).


U.S. Prime Rate -- The U.S. prime rate as reported in the Wall Street Journal or
such other source as may be designated by the Committee.


ARTICLE III


ELECTION OF DEFERRED COMPENSATION


1.          Deferral Agreement.


(a)          An Eligible Employee for a calendar year may elect to defer a
portion of his or her Base Salary and/or Incentive Bonus payable for services
performed during a calendar year by executing or otherwise acknowledging under
procedures prescribed by the Company a Deferral Agreement during the Open
Enrollment Period.


(b)          An Eligible Employee’s Deferral Agreement shall be irrevocable for
the calendar year for which it is made.  Such Deferral Agreement shall not
continue in effect for any succeeding calendar year.


(c)          An individual who continues to be an Eligible Employee for a
succeeding calendar year may make a new Deferral Agreement with respect to such
succeeding calendar year by executing or otherwise acknowledging under
procedures prescribed by the Company a new Deferral Agreement during the Open
Enrollment Period for such succeeding calendar year.


(d)          Notwithstanding subsection (b) above, an Eligible Employee may
revoke his or her Deferral Agreement in the event of an Unforeseeable Emergency,
his or her  disability as defined in Treasury Regulation § 1.409A-3(j)(4)(xii),
or following a financial hardship distribution pursuant to Treasury Regulation §
1.401(k)-1(d)(3) with the consent of the Company and subject to such procedures
as the Company shall proscribe.  If an Eligible Employee revokes his or her
Deferral Agreement,  then he or she may not make a new Deferral Agreement until
the next Open Enrollment Period for the succeeding calendar year.
 

 
3
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

2.          Amount of Deferral.  An Eligible Employee may elect to defer (a)  up
to 50 percent of his or her Base Salary for a calendar year, and (b) up to 100
percent of his or her Incentive Bonus for a calendar year; provided, however,
that to be eligible to defer all or a portion of his or her Incentive  Bonus for
a calendar year, the Incentive Bonus for such calendar year must be at least
$10,000 and the Deferred Incentive Bonus for such calendar year must be at least
$5,000.


3.          Time when Deferral Agreement Takes Effect.  An Eligible Employee’s
Deferral Agreement shall take effect on January 1 of the calendar year following
the year in which the Deferral Agreement is made; provided, that the Deferral
Agreement of an individual who becomes an Eligible Employee mid-year and makes a
Deferral Agreement during the applicable Open Enrollment Period shall take
effect as soon as administratively possible after such Deferral Agreement is
executed or otherwise acknowledged by the Eligible Employee under the procedures
prescribed by the Company.  An individual shall first become eligible to
participate in the Plan upon being notified by Company that he or she is an
Eligible Employee.


ARTICLE IV


DEFERRAL ACCOUNT


1.          Establishment of Deferral Account.  A Deferral Account shall be
established for each Participant, which shall be credited with his or her
Deferred Base Salary, Deferred Incentive Bonus and earnings.


2.          Crediting of Deferred Amounts.  Deferred Base Salary and Deferred
Incentive Bonus shall be credited to a Participant’s Deferral Account as of the
fifteenth (15th) day (or if such day is not a business day, the nearest prior
business day) of the month following the date on which such amounts would have
been paid to the Participant if no Deferral Agreement were in effect.


3.          Crediting of Earnings.  Deferred Base Salary and Deferred Incentive
Bonus shall be credited with earnings beginning on the first day (or if such day
is not a business day, the next following business day) of the month following
the month in which such amounts would have been paid to the Participant if no
Deferral Agreement were in effect and ending on the business day immediately
preceding the day on which such amounts are distributed or withdrawn.  Earnings
shall be compounded and credited to a Participant’s Deferral Account each day
based on the U.S. Prime Rate in effect on the first business day of the calendar
quarter preceding the date on which the earnings are credited.


4.          Vesting of Deferral Account Balance.  A Participant’s Deferral
Account balance shall be fully vested at all times.
 

 
4
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

ARTICLE V


PAYMENT OF BENEFITS


1.          General.  The Company’s liability to pay benefits to a Participant
or Beneficiary under this Plan shall be measured by, and in no event shall
exceed, the Participant’s Deferral Account balance.  All benefit payments shall
be made in cash.


2.          Payment of Deferral Account Balance.


(a)          At the time an Eligible Employee executes or otherwise acknowledges
under procedures prescribed by the Company a Deferral Agreement for a calendar
year, he or she shall irrevocably elect the date on which his or her Deferred
Base Salary and Deferred Incentive Bonus for that calendar year (as adjusted for
earnings) shall be paid.


(b)          The Participant may elect that his or her Deferred Base Salary and
Deferred Incentive Bonus for the calendar year be paid (i) on Separation from
Service  for any reason or (ii) on the first business day of any calendar year
that is at least five full calendar years following the calendar year for which
the Deferral Agreement is made.


(c)          Notwithstanding subsection (b) above, if a Participant Separates
from Service for any reason prior to the date the Participant elected to have
his or her Deferred Base Salary and Deferred Incentive Bonus paid out, such
amount shall be paid on the Participant's Separation from Service.


(d)          Notwithstanding any other provision in this Plan to the contrary,
any payment to a Specified Employee due to Separation from Service for any
reason other than death shall be delayed for six months following the date the
payment is otherwise due.  Earnings shall continue to be credited to the
Specified Employee’s Deferral Account in accordance with Article IV, Section 3
above during the six-month delay period.


(e)          If a Participant fails to make an election with respect to the time
of payment of his or her Deferred Base Salary and Deferred Incentive Bonus for a
calendar year, such amount shall be paid on the Participant's Separation from
Service, or, with respect to a Participant who is a Specified Employee, the date
that is six months following the Participant’s Separation from Service.


(f)          Any Deferred Base Salary and Deferred Incentive Bonus to be paid on
Separation from Service pursuant to subsection (b), (c) or (e) above shall be
paid on or before December 31 of the year in which the Participant’s Separation
from Service occurs or the 15th day of the  third month following the
Participant’s Separation from Service date, whichever is later.



3.
Form of Payment.



(a)          At the time an Eligible Employee executes or otherwise acknowledges
under procedures prescribed by the Company a Deferral Agreement for a calendar
year, he or she shall irrevocably elect the form of payment of his or her
Deferral Account balance from among the following options:
 

 
5
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

(1)          A lump sum, or


(2)          Annual payments for a period of  up to 20 years, as designated by
the Participant.  The amount of each annual payment shall be determined by
dividing the Participant’s Deferral Account balance on the date such payment is
processed by the number of annual payments remaining in the designated
installment period.  If the total value of the Participant’s Deferral Account
balance is less than $5,000 at the time an installment payment is due, the
entire Deferral Account balance shall be paid to the Participant (or
Beneficiary) in a lump sum.


(b)          A Participant’s election as to the form of payment shall be
irrevocable and may not be changed.  In the event a Participant fails to timely
elect a form of payment, The Participant shall be deemed to have elected a lump
sup form of payment, which deemed election shall be irrevocable and may not be
changed.


4.          Death Benefits.  Upon the death of a Participant, his or her unpaid
Deferral Account balance, if any, will be paid to the Participant’s Beneficiary
in accordance with the election made by the Participant, or, if the Participant
fails to make a proper election form, in a lump sum.  Such payment shall be made
on or before the later of December 31 of the year in which the Participant’s
death occurs or the 15th day of the  third month following the Participant’s
date of death.


5.          Distribution on Account of Unforeseeable Emergency.  A Participant,
or a Beneficiary upon the Participant’s death, may request a distribution or all
or a portion of his or her Deferral Account balance on account of an
Unforeseeable Emergency, which request must be approved by the Company and shall
be subject to such procedures as the Company shall proscribe.  A distribution on
account of an Unforeseeable Emergency shall meet the requirements of Treasury
Regulation § 1.409A-3(i)(3).


6.          Acceleration upon Change in Control.


(a)          Notwithstanding any other provision of this Plan, the Deferral
Account balance of each Participant shall be distributed in a single lump sum
within 60 calendar days following a “Change in Control.”


(b)          For purposes of this Plan, a Change in Control shall be deemed to
occur upon a Section 409A Change of Control Event that also constitutes one or
more of the following:


(1)          The acquisition by any person or group (including a group within
the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of
1934, as amended  (the “Exchange Act”)), other than the Company  or any of its
subsidiaries, of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of a majority of the combined voting power
of the Company’s then outstanding voting securities, other than by any employee
benefit plan maintained by the Company;
 

 
6
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

(2)          The sale of all or substantially all of the assets of the Company
and its subsidiaries taken as a whole; or


(3)          The election, including the filling of vacancies, during any period
of 24 months or less, of 50 percent or more of the members of the Board  without
the approval of Continuing Directors, as constituted at the beginning of such
period.  “Continuing Directors” shall mean any director who either (i) is a
member of the Board on July 1, 1997, or (ii) is nominated for election to the
Board by a majority of the Board which is comprised of directors who were, at
the time of such nomination, Continuing Directors.


7.          Acceleration of or Delay in Payments. The Committee, in its sole and
absolute discretion, may accelerate the time or form of payment of a benefit
owed to a Participant, provided such acceleration is permitted under Treasury
Regulation § 1.409A-3(j)(4). The Committee may also, in its sole and absolute
discretion, delay the time for payment of a benefit owed to a Participant,
provided such delay is permitted under Treasury Regulation §1.409A‑2(b)(7).  If
the Plan receives a domestic relations order (within the meaning of Code Section
414(p)(1)(B)) directing that all or a portion of a Participant’s Accounts be
paid to an “alternate payee,” any amounts to be paid to the alternate payee(s)
shall be paid in a single lump sum.


8.          Change of Law.  Notwithstanding anything to the contrary herein, if
the Committee determines in good faith, based on consultation with counsel, that
the federal income tax treatment or legal status of this Plan has or may be
adversely affected by a change in the Internal Revenue Code, Title I of the
Employee Retirement Income Security Act of 1974, or other applicable law, or by
an administrative or judicial construction thereof, the Committee may direct
that the Deferral Account balances of affected Participants or of all
Participants be distributed as soon as practicable after such determination is
made, to the extent deemed necessary or advisable by the Committee and permitted
by applicable law.


ARTICLE VI


PARTICIPANTS’ RIGHTS


1.          Unfunded Status of Plan.  This Plan constitutes a contractual
promise by the Company to make payments in the future, and a Participant’s
rights shall be those of a general, unsecured creditor of the Company.  A
Participant shall not have any beneficial interest in this Plan. 
Notwithstanding the foregoing, to assist the Company in meeting its obligations
under this Plan, the Company may set aside assets in a trust described in
Revenue Procedure 92-64, 1992-2 C.B. 422 (generally known as a “rabbi trust”),
and the Company may direct that its obligations under this Plan be satisfied by
payments out of such trust or trusts.  It is the Company’s intention that this
Plan be unfunded for federal income tax purposes and for purposes of Title I of
the Employee Retirement Income Security Act of 1974.


2.          Nonalienability of Benefits.  A Participant’s rights to benefit
payments under this Plan shall not be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, attachment, or
garnishment by creditors of the Participant or the Participant’s Beneficiary,
except as set forth in Article VI, Section 7(a) except as otherwise required by
law.
 

 
7
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

ARTICLE VII


AMENDMENT OR TERMINATION


1.          Amendment.  The  Board or the Compensation Committee of the Board
or, to the extent permitted by Board resolution, any delegate of the Board or
Compensation Committee, may amend, modify, suspend or discontinue this Plan at
any time; provided, however, that no such amendment, modification, suspension or
discontinuance shall have the effect of reducing a Participant’s Deferral
Account balance or postponing the time when a Participant is entitled to receive
a distribution of his or her Deferral Account balance.


2.          Termination.  The Board  or the Compensation Committee of the Board
reserves the right to terminate this Plan (by Plan amendment) at any time and to
pay all Participants their Deferral Account balances in a lump sum immediately
following such termination or at such time thereafter as the Board or the
Compensation Committee of the Board may determine, provided that any payments on
termination of the Plan must comply with the requirements of Treasury Regulation
§1.409A-3(j)(4)(ix).


ARTICLE VIII


ADMINISTRATION


1.          The Committee.  This Plan shall be administered by the Compensation
Committee of the Board or such other committee (whether of the Board or of
executives of the Company) as may be designated by the Board to administer this
Plan.  The Compensation Committee or such other committee designated by the
Board to administer this Plan is referred to in this document as the
“Committee.”


2.          Delegation and Reliance.  The Committee may delegate to any officer
or employee of the Company the authority to execute and deliver those
instruments and documents and to take, or refrain from taking, all actions
deemed necessary, advisable or convenient for the effective administration of
this Plan in accordance with its terms and purposes. The Committee may also
appoint a plan administrator or any other agent and delegate to such
administrator or agent such powers and duties in connection with the
administration of the Plan as the Committee may deem appropriate. In making any
determination or in taking or not taking any action under this Plan, the
Committee may obtain and rely upon the advice of experts, including professional
advisors to the Company.  No member of the Committee or officer or employee of
the Company (or any of its divisions or subsidiaries) who is a Participant may
participate in any decision specifically relating to his or her individual
rights or benefits under this Plan.


3.          Powers of the Committee.    The Committee shall administer this Plan
in accordance with its terms.  The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which
interpretation or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer this Plan in a uniform and nondiscriminatory manner
and in full accordance with any and all laws applicable to the Plan.  The
Committee shall have all powers necessary to administer the Plan, including
without limitation, in addition to those powers set forth above, the following:
 

 
8
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

(a)          to determine whether individuals qualify as the Participants in
this Plan;


(b)          to determine the amount of benefits payable to Participants and
their Beneficiaries;


(c)          to maintain all records that may be necessary for the
administration of this Plan; and


(d)          to make and publish rules and procedures for the administration of
this Plan.


4.          Exculpation and Indemnity.  To the extent permitted by applicable
law, the Company shall indemnify and hold harmless the Committee and each member
thereof and delegates of the Committee who are employees of the Company against
any and all expenses, liabilities and claims, including legal fees to defend
against such liabilities and claims, arising out of their discharge of
responsibilities under or incident to the Plan, other than expenses, liabilities
and claims arising out of their willful misconduct. This indemnity shall not
preclude such further indemnities as may be available under insurance purchased
by the Company or provided by the Company under any bylaw, agreement or
otherwise, as such indemnities are permitted under applicable law.


5.          Facility of Payment.  If a minor, person declared incompetent, or
person incapable of handling the disposition of his or her property, is entitled
to receive a benefit, make an application, or make an election hereunder, the
Committee may direct that such benefits be paid to, or such application or
election be made by, the guardian, legal representative, or person having the
care and custody of such minor, incompetent, or incapable person.  Any payment
made, application allowed, or election implemented in accordance with this
Section shall completely discharge the Company and the Committee from all
liability with respect thereto.


6.          Proof of Claims.  The Committee may require proof of the death,
disability, competency, minority, or incapacity of any Participant or
Beneficiary and of the right of a person to receive any benefit or make any
application or election.


7.          Claim Procedure.


(a)          Any person claiming a benefit, requesting an interpretation or
ruling under this Plan, or requesting information under this Plan shall present
the request in writing to the Committee, which shall respond in writing within
90 days.  The Committee may, however, extend the reply period for an additional
ninety 90 days for special circumstances.  If the claim or request is denied,
the written notice of denial shall state (1) the reason for denial, with
specific reference to the plan provisions on which the denial is based, (2) a
description of any additional material or information required and an
explanation of why it is necessary, and (3) an explanation of the claims review
procedure.
 

 
9
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

(b)          Within 60 days after the receipt by a claimant of the written
decision described above or the expiration of the claims review period described
above including any extension, the claimant  may request review by giving
written notice to the Committee.  The claim or request shall be reviewed by the
Committee, which may, but shall not be required to, grant the claimant a
hearing.  On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.  If the claimant does not
request a review within such sixty-day period, he or she shall be barred from
challenging the original determination.


(c)          The decision on review shall normally be made within 60 days after
the Committee’s receipt of a request for review.  If an extension of time is
required for a hearing or other special circumstances, the claimant shall be
notified and the time limit shall be 120 days.  The decision shall be in writing
and shall state the reason and the relevant plan provisions.  All decisions on
review shall be final and binding on all parties concerned.


(d)          In the event of any dispute over benefits under this Plan, all
remedies available to the disputing individual under this Section 7 must be
exhausted, within the specified deadlines, before legal recourse of any type is
sought.


ARTICLE IX


GENERAL PROVISIONS


1.          No Guarantee of Employment.  This Plan shall in no way obligate the
Company (or any of its affilites) to continue the employment of a Participant
with the Company (or its affiliates) or limit the right of the Company (or its
affiliates) at any time and for any reason to terminate the Participant’s
employment.  In no event shall this  Plan constitute an employment contract
between the Company (or its affiliates) and a Participant or in any way limit
the right of the Company (and its affiliates) to change a Participant’s
compensation or other benefits.


2.          Other Plan Benefits.  No amount credited to a Participant’s Deferral
Account under this Plan shall be treated as compensation for purposes of
calculating the amount of a Participant’s benefits or contributions under any
pension, retirement, or other plan maintained by the Company, except as provided
in such other plan.


3.          Tax Withholding; Section 409A.  To the extent required by law, the
Company shall withhold from benefit payments hereunder any Federal, state, or
local income or payroll taxes required to be withheld and shall furnish the
recipient and the applicable government agency or agencies with such reports,
statements, or information as may be legally required.  This Plan shall be
interpreted in a manner that is intended to ensure that any such payments or
benefits shall not be subject to any tax or interest under Section 409A of the
Code; provided, that neither the Company, the Committee nor any employee or
representative thereof shall have any liability to a Participant or a
Beneficiary with respect thereto.  Each payment made under this Plan shall be
designated as a “separate payment” within the meaning of Section 409A of the
Code.
 

 
10
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------

4.          Missing Payees.  If all or portion of a Participant’s Plan benefit
becomes payable and the Committee after a reasonable search cannot locate the
Participant (or his or her Beneficiary if such Beneficiary is entitled to
payment), the Committee may forfeit the Participant’s Plan benefit.  If the 
Participant (or his or her Beneficiary) subsequently presents a valid claim for
benefits to the Committee, the Committee shall restore and pay the appropriate
Plan benefit.


5.          Mistaken Payment.  No Participant or Beneficiary shall have any
right to any payment made  in error or in contravention of the terms of this
Plan, the Code, or ERISA.  The Committee shall have full rights under the law to
recover any such mistaken payment, and the right to recover attorney’s fees and
other costs incurred with respect to such recovery.  Recovery shall be made from
future Plan payments, or by any other available means.


6.          Receipt and Release for Payments.  Any payment to a Participant,
Beneficiary, or to any such person’s legal representative, parent, guardian, or
any person or entity specified in Section 5 of Article VIII shall be in full
satisfaction of all claims that can be made under the Plan against the Company
(and its affiliates). The Company may require such Participant, Beneficiary,
legal representative, or any other person or entity specified in Section 5 of
Article VIII, as a condition precedent to such payment, to execute a receipt and
release thereof in such form as shall be determined by the Company.


7.          Successors.  The provisions of this Plan shall be binding upon and
inure to the benefit of the Company, its successors, and its assigns, and to the
Participants and their heirs, executors, administrators, and legal
representatives.


8.          Governing Law.  The validity of this Plan and any of its provisions
shall be construed, administered, and governed in all respects under and by the
laws of the State of New York (including its statute of limitations and all
substantive and procedural law, and without regard to its conflict of laws
provisions), except as to matters of Federal law.  If any provision of this
instrument shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions hereof shall continue to be fully
effective.


IN WITNESS WHEREOF, this L3 Technologies, Inc. Deferred Compensation Plan II is
hereby amended and restated effective as of January 1, 2017.



     
L3 TECHNOLOGIES, INC.
           
Date:
 February 2, 2017
 
By:
/s/ Kevin Weiss
                   
Title:
Vice President, Human Resources
 





 
11
L3 Technologies, Inc.
   
Deferred Compensation Plan II

--------------------------------------------------------------------------------